Citation Nr: 0800232	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected patellofemoral syndrome of the right 
knee (right knee disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 rating decision 
from the agency of original jurisdiction (AOJ), which granted 
service connection for right knee disability and assigned a 
10 percent evaluation effective on February 16, 2003.  The 
veteran timely appealed the assigned rating.  

In a December 2006 decision, the Board denied the claim for 
increase on appeal.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  

The December 2006 decision was vacated and remanded back to 
the Board by a Court Order in August 2007 granting a Joint 
Motion for Remand (Motion) so that the Board could not 
provide adequate reasons and bases for its findings.  

More specifically, the Joint Motion concluded that the Board 
did not discuss a December 2004 private medical finding of 
"significant" laxity of the right knee in denying a 
separate compensable rating for instability of the right knee 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A letter was sent to the veteran, with a copy to his 
representative, on September 11, 2007, in which the veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional evidence 
was received from the veteran.  

For the reasons indicated hereinbelow, the issue on appeal is 
being remanded to the AOJ via the Appeals Management Center 
in Washington, DC.  



REMAND

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right knee disability under Diagnostic 
Code 5299-5260, for limitation of flexion of the leg.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  

The Board concludes that the medical evidence on file, the 
most recent of which is dated in December 2004, is 
insufficient to determine whether a separate compensable 
evaluation is currently warranted for instability of the 
right knee under Diagnostic Code 5257.  VA has the authority 
to schedule a compensation and pension examination when such 
is deemed to be necessary, and the veteran has an obligation 
to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
December 2004, the date of the most 
recent medical evidence on file, for 
service-connected right knee disability.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination to determine the current 
nature and severity of the veteran's 
service-connected right knee disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The clinical findings must include range 
of motion studies of the right knee.  The 
examiner must also discuss whether there 
is any instability of the right knee.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The AOJ should consider all 
potentially applicable diagnostic codes, 
to include whether a separate compensable 
rating is warranted for instability of 
the right knee under Diagnostic Code 
5257.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

